The opinion of the court was delivered by
Lewis, C. J.
This was an issue directed by the court to deter*168mine two questions. The first question was whether the judgment of Selden for “ $2000, or the note on which it is founded, was obtained by misrepresentation and upon a consideration which has failed, if not altogether', to a very considerable extent, and upon promises and agreements with which the plaintiff has failed to comply.” The second question was whether “the said judgment is a lien on the real estate sold, and entitled to be paid out of the -proceeds of such sale.” The last question, so far as appears of record, is a question of law to be determined by the court. If it depends on any question of fact in dispute; the particular fact is not stated, and therefore it was error to direct an issue in regard to it. The question first mentioned is one of fact; but it is so vaguely stated that the court ought to have required a more precise statement of the particular facts in dispute. The first inclination of the court was to sustain the proceedings so far as they relate to this particular issue, and to reverse so far as the verdict relates to the other issue. But in examining the bills of exception we find great difficulty in separating the evidence pertinent to one issue from that which relates to the other; and it is very probable that the jury had their attention distracted by the mass of irrelevant testimony so far as to prevent a fair trial on the question of fact. There is no motive for sustaining such an irregular course. It puts all parties to unnecessary trouble and expense, and ought to be discouraged by the courts by all the means in their power. If any fact be in dispute, it must be very easy to state it with precision. The issue should then be strictly confined to that fact: Shertzer’s Executors v. Herr, 7 Harris 36. If this were insisted on, the parties would often find that they were really disputing on questions of law and not on questions of fact at all; and that the most expeditious way to end the controversy would be to take the decision of the court upon them in making the decree of distribution. The cause could then be finally ended here. But a writ of error, on an issue before final decree, does so little towards ending the cause, that if the parties are determined thus to procrastinate and to keep up litigation, they must not expect this court to favour such enterprises beyond conceding to the parties their legal rights. They had no right whatever to such an issue as they have tried in this case, and the proceedings are therefore to be reversed.
Judgment reversed; and the order of the court directing the issue in this case set aside. It is further ordered that the record be remitted to the court below for further proceedings according to law.